Citation Nr: 1707831	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent for traumatic headaches.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).

5.  Entitlement to an initial, compensable rating for degenerative disc disease of the lumbar spine, prior to March 5, 2009.

6.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, from March 5, 2009.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1999 to May 2007.

These matters came before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In the August 2007 rating decision, the RO denied service connection for pseudofolliculitis barbae, while granting service connection for traumatic headaches and degenerative disc disease of the lumbar spine and awarding a noncompensable rating for both effective May 2, 2007.

During the course of the Veteran's appeal, the RO awarded an increased 10 percent rating for traumatic headaches, also effective May 2, 2007.

In the January 2009 rating decision, the RO denied service connection for sleep apnea.

In a June 2009 rating decision, the RO awarded an increased 10 percent rating for degenerative disc disease of the lumbar spine, effective March 5, 2009.  As higher ratings for the disability are available prior to and from these dates, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Also during the pendency of the appeal, the RO reviewed the Veteran's claim for increased rating for traumatic headaches under the revised criteria for TBI, and  awarded a separate 10 percent rating for residuals of TBI in a July 2015 rating decision.  Consisted with the RO's action, the Board has accepted this matter for inclusion in the appeal.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Pseudofolliculitis barbae was incurred in service.

2.  The Veteran's traumatic headaches are productive of characteristic prostrating attacks occurring on average once a month; attacks productive of severe economic inadaptability have not been shown.

3.  The Veteran's residuals of TBI are shown to include complaints of headaches, dizziness, memory loss and loss of concentration; more than a mild subjective cognitive or emotional/behavioral deficit equating to level 1TBI impairment is not demonstrated.

CONCLUSIONS OF LAW

1. The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial 30 percent rating for traumatic headache have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100.

3.  The criteria for an initial rating in excess of 10 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With respect to the claim for service connection for pseudofolliculitis, as the Board's decision herein is fully favorable, no further discussion with respect to the VCAA is warranted.

With respect to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claims for increased initial ratings herein decided, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was also afforded various VA examinations to determine the nature and severity of the headache and TBI disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes. 

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for pseudofolliculitis barbae, as he believes that this disability had its onset in service.

The Veteran's service treatment records reflect that shortly after entrance, he was assessed with pseudofolliculitis barbae in September 1999.  Continued service treatment records dated in 2000 reflect diagnosis of pseudofolliculitis barbae and that the Veteran was put on profile to allow for a beard.  Pseudofolliculitis barbae was also indicated on discharge examination in November 2006.

Following service, on VA examination in June 2007, the Veteran reported onset of pseudofolliculitis barbae in service while in basic training.  He indicated that he was advised to use a cream that did not work.  He was no longer using treatment, but used clippers to prevent any further problems.  

Objectively, there were no active lesions of pseudofolliculitis barbae observed, nor was there any scarring.  The examiner concluded by noting diagnosis of pseudofolliculitis barbae, quiescent.

On VA examination in June 2015, the Veteran reported permanent profile in 1999 for pseudofolliculitis barbae.  He had a beard at that time of examination.  Recently, the Veteran was instructed to use prescribed medication and attempted to shave in January 2015, but pseudofolliculitis barbae developed.

On examination, the examiner observed occasional papules under the jaw, though the Veteran had a full beard.

The examiner diagnosed pseudofolliculitis barbae and noted date of diagnosis in 1999.

The Board acknowledges the period of quiescence of the Veteran's pseudofolliculitis barbae on examination shortly after service.  However, given the service treatment records documenting diagnosis and treatment in service, and the 2016 examination report diagnosing pseudofolliculitis barbae and placing the onset of the disability in service the Board finds that the weight of the evidence supports the conclusion that the Veteran's pseudofolliculitis barbae had its onset in service. For these reasons, service connection must be granted.

III.  Increased Rating

The Veteran contends that he is entitled to higher initial ratings for the service-connected traumatic headaches and TBI.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform evaluations of the disabilities on appeal are warranted.

The pertinent evidence reflects that, on VA examination in June 2007, the Veteran reported that his headaches began in service as a result of a head injury playing football.  The headaches were present every other day, above and along the right eyebrow.  He rated the pain level a 2 on a scale to 10, with occasional episodes of stronger pain every other week.  He reported that he rested during the stronger headaches, and did not take medication as they did not work.  He had some sensitivity to bright light (sunlight, television), but no gastrointestinal complaints or loss of function.  When in service, he continued with his usual activities.  

There were no abnormal findings with respect to headaches found on examination.  The examiner diagnosed supraorbital nerve neuralgia (right eye headache).

On VA treatment in March 2008, the Veteran reported that he got headaches in the morning and a dizzy or woozy feeling 2 to 3 times weekly.  He indicated that, during service, he hit heads with someone else and had to have orbit surgery.  In 2005, he was in a bus in Iraq that flipped, and he had experienced dizziness and worsening headaches since that time.  

On VA examination in August 2009, the Veteran reported that he suffered an injury in 2002 when playing football.  Another player's head bumped against his head around the right eye, causing a laceration along the inferior border of the eyebrow.  He had blurred vision for about 10 days, as well as pain in and around the right eye.  Loss of consciousness was uncertain.  He developed a headache around the right eye at the time and since then, he continued to have a headache, but in the past year it was every other day.  He complained that the frequency and severity of his headache was getting worse.  He indicated that he experienced headaches 3 to 4 times per day, located around the right temporal area and the nose.  The pain level was 7 out of 10.  The headaches lasted for 30 minutes to 1 hour at a time.  They were throbbing in nature.  He had photophobia and needed to stay in a dark room.  He denied any nausea or vomiting.

The examiner noted that the initial TBI was mild and that the condition had stabilized.

The examiner also indicated that the Veteran's headaches were a migranous type headache.  The Veteran experienced dizziness or vertigo once every 2 weeks with a duration of about 30 minutes.  He had no weakness or paralysis.  The Veteran endorsed sleep disturbances related to sleep apnea.  He had mild fatigue, no malaise, and denied any problems with mobility and balance.  He endorsed short-term mild memory impairment.  The Veteran also reported decreased attention and difficulty concentrating.  He had no difficulty with executive functioning, including speech or information processing, goal setting, planning, organizing, problem solving, decision making, and flexibility. In addition, the Veteran denied speech or swallowing difficulties.  While the Veteran complained of pain in the back and knees, he did not complain of pain related to the traumatic brain injury.  The Veteran denied bowel or bladder problems.  With respect to psychiatric symptoms, the Veteran denied depression, anxiety and mood swings.

Moreover, the Veteran denied sensory changes, visual problems, hearing problems, decrease sense of taste or smell, seizures, hypersensitivity to sound, neurobehavioral symptoms such as irritability or restlessness, or symptoms of autonomic dysfunction.

His current treatment included Naproxen and Zolmitriptan.  He had last worked in a warehouse but had to stop due to physical complaints related to his back.  He was looking for another job.

On physical examination, muscle strength was 5/5 in all 4 extremities.  Muscle tone and reflexes were also normal.  There was no sensory impairment.  The Veteran ambulated with a normal gait pattern.  Coordination was intact.  There was no impairment of the autonomic nervous system.  Cranial nerves were intact.  The Veteran's score was 30/30 on a mini mental status examination.  No psychiatric  disability was indicated.  Vision and hearing were normal.  There were no skin problems, autonomic dysfunction, endocrine dysfunction, or other abnormal physical findings.

With respect to cognitive functioning, there was a complaint of mild memory loss, attention, or executive functions, but without objective evidence on testing.  Judgement was normal.  With respect to social interaction, the examiner indicated that it was routinely appropriate.  The Veteran was described as always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.

The examiner indicated that the Veteran's subjective symptoms did not interfere with work or instrumental activities of daily living, work, family, or other close relationships.  With respect to neurobehavioral effects, there were one or more neurobehavioral effects that did not interfere with workplace interaction or social interactions.  The Veteran was able to communicate by spoken and written language, and to comprehend spoken and written language.  Consciousness was normal.  The examiner diagnosed headaches.

On VA treatment in May 2011, the Veteran reported that his headaches had improved since consisted use of a CPAP machine for treatment of his sleep apnea.  He experienced pain in the right fronto-temporal area about 2 times per month.  He was given Zomig in the past, which worked well.  He also indicated that his memory had improved since his sleep was better.  The treatment provider noted that the Veteran was independent in ambulation with no functional deficits identified.

A headache disability benefits questionnaire completed by Dr. S. in December 2014 reflects that the Veteran took Panadol with Codeine and Sumatriptan for treatment of his headaches.  The Veteran experienced headache pain consisting of pulsating or throbbing head pain, pain localized to one side of the head, and pain worsened with physical activity.  Other symptoms included vomiting, sensitivity to light, and sensitivity to sound.  The typical duration of headache pain was more than 2 days.  He experienced characteristic prostrating attacks of migraine headaches more than one a month.  He had very frequent prostrating and prolonged attacks of migraine headache pain   Moreover, he also had prostrating attacks of non-migraine headache pain.  Dr. S. diagnosed migraine headaches.


On VA examination in June 2015, the Veteran reported that he experiencing pulsating, throbbing head pain localized to one side of the head, worsened with physical activity.  He also experienced sensitivity to light and sound during the headache.  The typical duration was 1 to 2 days.  Pain was located on the right side of the head.  

The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  There were no other pertinent physical findings, complications, or conditions related to the headaches.

The examiner diagnosed traumatic headaches.  With respect to functional impact, the examiner indicated that the Veteran may have to request unscheduled breaks while working due to acute headache.

In a June 2016 statement, Dr. S. wrote that the Veteran had been seen at the International Clinic in Kuwait for headaches since 2014.  He complained of throbbing headache on and off with periods of free pain associated with migraine aura.  He was prescribed medication to control his episodes of headaches.  Dr. S. indicated that the Veteran would need prophylactic therapy if the headaches increased on a daily basis.

A. Traumatic Headaches  

The Veteran's traumatic headache disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 50 percent is the maximum rating available under this Diagnostic Code 8100.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion." MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (The Board adopts the Court's definition as its own.).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at minimum capable of producing "severe" economic inadaptability.

Based on the foregoing, and in particular the 2014 findings of the private physician, the Board concludes that the Veteran's headache disability is productive of characteristic prostrating attacks occurring on average one a month.  Accordingly, a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100 is warranted.

However, at no time relevant to the appeal is a next higher, 50 percent rating warranted.  A 50 percent evaluation contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  As indicated above, the Veteran has consistently described persistent headaches occurring several times each month, as well as less severe headaches occurring multiple times each week.  Even if the Board were to consider his headaches to be very frequent, however, the evidence is insufficient to establish that the headaches are completely prostrating, prolonged attacks productive of severe economic inadaptability.

With respect to the severity of his headaches, the Board acknowledges that the Veteran describes, and the evidence supports, persistent headaches manifested by pain, sensitivity to noise and light, nausea and vomiting.  In addition, the evidence is consistent with characteristic prostrating attacks occurring multiple times per month, as the private physician noted that both migraine and non-migraine attacks occurred more than once per month and characterized them as "very frequent."  These facts are consistent with a 30 percent evaluation under the ratings criteria.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  However, the weight of the evidence is insufficient to support a finding of completely prostrating and prolonged migraine headache attacks at any time during the appeal period.  In short, none of the evidence of record discussed above, to include VA examination reports, treatment notes, lay statements, private records and the Veteran's employment history, demonstrates the level of severity contemplated by the criteria for a 50 percent evaluation.

B.  TBI

The Veteran's service-connected residuals of postconcussion syndrome with headache have been evaluated under Diagnostic Code 8045, found in 38 C.F.R. § 4.124a. The Board notes that the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008. See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

In this case, the Veteran's physical complaints include those of dizziness and headaches.  

He has already been assigned separate rating for headaches; therefore, this physical complaint will not be discussed here. 38 C.F.R. § 4.14 (2016) (pyramiding of symptoms is prohibited).

The Board notes that the Veteran has also has subjective complaints of dizziness; however, testing on neurological examination has yielded no objective findings pertinent to this complaint.  In particular, motor, sensory, and reflex examinations have yielded largely normal findings, and there has been no indication of a vestibular disorder on VA examination.  As such, the Board finds that the preponderance of the evidence is against a finding of a physical disorder related to the complaint of dizziness, and there is no basis to evaluate this physical complaint.

With respect to the remaining symptoms, Diagnostic Code 8045 provides that when there is no diagnosis, these symptoms are to be evaluated under the criteria in the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Given that cognitive impairment is also to be rated under this table, the Board will proceed with an evaluation of the Veteran's cognitive and emotional/behavioral symptoms under these criteria.

The 2009 VA examination reports provide responses correlating to the ten facets of cognitive impairment and other residuals of TBI not otherwise classified.   Under this table, each facet is given a number based upon level of impairment from 0 to 3, and a fifth level for total impairment.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  

A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

Based on the findings of these examinations, a 1 is assigned for the first facet-memory, attention, concentration, and executive functions for complaints of mild loss of memory, attention, or executive function, but without objective evidence on testing.  Given that judgment was noted to be normal, social interaction was routinely appropriate, and orientation normal, a 0 is assigned for each of these facets.  A score of 0 is also assigned for the facets of motor activity and visual spatial orientation, given that findings on the examination were normal.

As for the Veteran's subjective symptoms, a level of 0 is assigned given that the Veteran had subjective symptoms that did not interfere with work, instrumental activities of daily living, or work, family or other close relationships.  A 0 is assigned for the facet neurobehavioral effects, as the examiner determined that they did not interfere with workplace or social interaction.  Given that the Veteran's ability to communicate was normal and his state of consciousness was normal, a 0 is assigned for each of these two facets.  

As the highest level of impairment shown is "1," a rating in excess of 10 percent for the service-connected residuals of TBI is not warranted under the revised criteria of Diagnostic Code 8045.

For all the foregoing reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected residuals of TBI.  

C.  Both Claims

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On individual bases, as to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination, to include headache pain, dizziness, and cognitive impairment, is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. The ratings assigned consider the impact on the Veteran's employment. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected disabilities, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that an initial 30 percent rating is warranted for traumatic headaches, but that an increased rating for residuals of TBI is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for pseudofolliculitis barbae is granted.

An initial 30 percent rating for traumatic headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for residuals of TBI is denied.


REMAND

The Board's review of the claims file reveals that additional development on the remaining claims is warranted.

With respect to the claim for service connection for sleep apnea, the Veteran contends that this disability was incurred in service.  The Veteran's service treatment records do not include complaint, finding, or diagnosis with respect to the claimed sleep apnea, and he denied trouble sleeping on report of medical history at discharge in November 2006.   Following discharge from service, post-service VA treatment records reflect that the Veteran presented for sleep medicine consult in March 2008 with complaint of snoring, excessive daytime sleepiness, and witnessed apneic episodes. At that time, the Veteran reported having increased problems since returning from Iraq 2 years prior.  Sleep study was conducted in April 2008, at which time the Veteran was diagnosed with obstructive sleep apnea.

A sleep apnea disability benefits questionnaire completed by Dr. A. of the International Clinic in Kuwait in July 2015 reflects diagnosis of obstructive sleep apnea with a date of diagnosis in March 2008, with records indicating that the Veteran underwent sleep study again September 2014.  He noted that the Veteran's sleep problem started after gaining weight, which was due to lack of exercise after his back injury sustained in Iraq.  

However, this examination contains no rationale for the opinion expressed, nor does it clearly express the examiner's opinion as to onset of disability.

For the foregoing reasons, the Board finds the evidence of record is insufficient to adjudicate the claim, and that an opinion on the nature and etiology of the claimed sleep apnea, based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for increased rating for lumbar spine degenerative disc disease, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran has been afforded various examinations pertaining to his service-connected lumbar spine disability, including most recently in June 2015.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted. In light of Correia, these VA examinations are insufficient, and the Veteran must be provided a new VA examination with respect to the lumbar spine, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

In addition, the Board notes that the Veteran has submitted recent treatment records dated in 2014 reflecting a significant reduction in flexion as compared to the 2015 examination, with flexion reduced from 90 degrees to 20 degrees.  On examination, such findings should be reconciled.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for sleep apnea and the claim for increased rating for lumbar spine disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.
 
2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should take all indicated action to deliver the claims folder to an appropriate examiner.  If an examination is deemed necessary, one should be provided

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea disability was incurred in service or is otherwise medically related to service.

In providing the requested opinion, the examiner is requested to describe the criteria for diagnosing sleep apnea, and consider and address the Veteran's statements as to the onset of his symptoms in service, as well as indication of diagnosis within one year of discharge from service.  The examiner is instructed that the lay witnesses are deemed competent to describe impaired sleep symptoms and is free to comment as to whether there is any medical reason to accept or reject these contentions for demonstrating that his sleep apnea had its onset in service.

The examiner should provide a complete rationale for any conclusions reached. 

3.  Then, afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability. 

 All pertinent evidence of record should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes. In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is asked to address the June 2014 private examination range of motion findings, and reconcile any differences, if applicable.

The examiner should identify all neurologic manifestations of the Veteran's thoracolumbar spine disability. If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. 

The examiner must provide a complete rationale for all the findings and opinions.

4. The AOJ also should undertake any other development it determines to be warranted.

 5. Then, the remaining issues on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


